STEPHENS, Chief Justice,
dissenting.
While I agree with the majority opinion regarding Case Number 90-SC-581-I and Case Number 90-SC-592-MR, I respectfully dissent from the majority opinion in Case Number 90-SC-673-OA and would grant movant’s petition for writ of prohibition, pursuant to CR 76.36.
As the majority states, a writ of prohibition is an extraordinary remedy generally issued only when lower courts are proceeding outside their jurisdiction, resulting in a great and irreparable injury to the applicant that will not be adequately remedied by appeal. However, I can not agree with the majority that the Court of Appeals acted within its jurisdiction in issuing a stay in this case of administrative proceedings in another action before the Natural Resources and Environmental Protection Cabinet.
Section 111 of Kentucky’s Constitution allows an appellate court to enter such “writs necessary in aid of its appellate jurisdiction or the complete determination of any cause within its appellate’s jurisdiction,” but does not empower an appellate court to stay a separate proceeding before an administrative agency. The order of the Court of Appeals did not maintain the “status quo” of the action before it, rather the Court of Appeals’ “stay” order interceded into a separate legal proceeding and changed the status quo therein without explanation and without a determination that such action was to prevent the occurrence of irreparable harm or to protect the Court of Appeals’ jurisdiction. To stay the separate administrative proceedings respondents must file for injunctive relief in the circuit court and comply with the requirements set out in the Civil Rules and the decisions of this Court. The Court of Appeals is without original jurisdiction to enter orders staying separate legal proceedings and for that reason I dissent from the majority’s opinion in Case No. 90-SC-673-*145OA and would grant movant’s petition for writ of prohibition and would prohibit enforcement of the order of the Court of Appeals, dated July 18, 1990, staying further administrative action before the Natural Resources and Environmental Protection Cabinet.
LEIBSON, J., joins in this dissent.